UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6179


DRELLCO LAMONT HUNTER,

                Petitioner - Appellant,

          v.

LAWRENCE PARSONS,   Administrator    of   Lanesboro   Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cv-00239-RJC)


Submitted:   April 17, 2014                  Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Drellco Lamont Hunter, Appellant Pro Se.    Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Drellco    Lamont     Hunter       seeks    to       appeal    the   district

court’s    order     denying    relief      on     his    28    U.S.C.       § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial        showing          of     the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,          537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hunter has not made the requisite showing.                             Accordingly, we

deny    Hunter’s     motion    for    a     certificate         of    appealability         and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately          presented      in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3